


110 HR 721 IH: Timber Tax Act of

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 721
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Davis of Alabama
			 (for himself, Mr. Brady of Texas,
			 Mr. Norwood,
			 Mr. Jones of North Carolina,
			 Mr. McHenry,
			 Mr. Jindal,
			 Mr. Thompson of Mississippi,
			 Mr. Reichert,
			 Mr. Simpson,
			 Mr. Crenshaw,
			 Mr. Hall of Texas,
			 Mr. Smith of Washington,
			 Mr. Baird,
			 Mr. Inslee,
			 Mr. Melancon,
			 Mr. Larsen of Washington,
			 Mr. Berry,
			 Mr. Manzullo,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Gallegly,
			 Mr. McHugh,
			 Mr. Conaway,
			 Mr. Hastings of Washington,
			 Mr. Gordon of Tennessee,
			 Mr. Blunt,
			 Mr. Lewis of Kentucky,
			 Mr. Barton of Texas,
			 Mr. Davis of Kentucky,
			 Mr. Cuellar,
			 Mr. Bonner,
			 Mr. Butterfield,
			 Ms. Hooley,
			 Mr. Bishop of Georgia,
			 Mr. Brown of South Carolina,
			 Mr. Wilson of South Carolina,
			 Mr. Alexander,
			 Mr. Dicks,
			 Mr. Souder,
			 Mr. Boustany,
			 Mr. Petri,
			 Mr. Hayes,
			 Mr. DeFazio,
			 Mr. Terry,
			 Mr. Boozman,
			 Mr. Cantor,
			 Mr. Bartlett of Maryland,
			 Ms. Foxx, Mr. Marchant, Mrs.
			 Cubin, Mr. Ross,
			 Mr. Gohmert,
			 Mr. Aderholt, and
			 Mr. Baker) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for qualified timber gains.
	
	
		1.Short titleThis Act may be cited as the
			 Timber Tax Act of
			 2007.
		2.Deduction for
			 qualified timber gain
			(a)In
			 generalPart I of subchapter P of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					1203.Deduction for
				qualified timber gain
						(a)In
				generalIn the case of a taxpayer which elects the application of
				this section for a taxable year, there shall be allowed a deduction against
				gross income in an amount equal to 60 percent of the lesser of—
							(1)the taxpayer’s
				qualified timber gain for such year, or
							(2)the taxpayer’s net
				capital gain for such year.
							(b)Qualified timber
				gainFor purposes of this section, the term qualified
				timber gain means, with respect to any taxpayer for any taxable year,
				the excess (if any) of—
							(1)the sum of the
				taxpayer’s gains described in subsections (a) and (b) of section 631 for such
				year, over
							(2)the sum of the
				taxpayer’s losses described in such subsections for such year.
							(c)Special rules
				for pass-thru entitiesIn the case of any qualified timber gain
				of a pass-thru entity (as defined in section 1(h)(10)), the election under this
				section shall be made separately by each taxpayer subject to tax on such
				gain.
						.
			(b)Coordination
			 with maximum capital gains rates
				(1)Taxpayers other
			 than corporationsParagraph (2) of section 1(h) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(2)Reduction of net
				capital gainFor purposes of
				this subsection, the net capital gain for any taxable year shall be reduced
				(but not below zero) by the sum of—
							(A)the amount which
				the taxpayer takes into account as investment income under section
				163(d)(4)(B)(iii), and
							(B)the lesser
				of—
								(i)the amount
				described in paragraph (1) of section 1203(a), or
								(ii)the amount
				described in paragraph (2) of such
				section.
								.
				(2)CorporationsSection
			 1201 of such Code is amended by redesignating subsection (b) as subsection (c)
			 and inserting after subsection (a) the following new subsection:
					
						(b)Qualified timber
				gain not taken into accountFor purposes of this section, in the
				case of a corporation with respect to which an election is in effect under
				section 1203, the net capital gain for any taxable year shall be reduced (but
				not below zero) by the corporation’s qualified timber gain (as defined in
				section
				1203(b)).
						.
				(c)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of the Internal Revenue
			 Code of 1986 is amended by inserting before the last sentence the following new
			 paragraph:
				
					(22)Qualified
				timber gainsThe deduction allowed by section
				1203.
					.
			(d)Deduction
			 allowed in computing adjusted current earningsSubparagraph (C)
			 of section 56(g)(4) of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following new clause:
				
					(vii)Deduction for
				qualified timber gainClause (i) shall not apply to any deduction
				allowed under section
				1203.
					.
			(e)Deduction
			 allowed in computing taxable income of electing small business
			 trustsSubparagraph (C) of section 641(c)(2) of the Internal
			 Revenue Code of 1986 is amended by inserting after clause (iii) the following
			 new clause:
				
					(iv)The deduction
				allowed under section
				1203.
					.
			(f)Conforming
			 amendments
				(1)Subparagraph (B)
			 of section 172(d)(2) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(B)the exclusion
				under section 1202 and the deduction under section 1203 shall not be
				allowed.
						.
				(2)Paragraph (4) of
			 section 642(c) of such Code is amended by striking the first sentence and
			 inserting the following: To the extent that the amount otherwise
			 allowable as a deduction under this subsection consists of gain described in
			 section 1202(a) or qualified timber gain (as defined in section 1203(b)),
			 proper adjustment shall be made for any exclusion allowable to the estate or
			 trust under section 1202 and for any deduction allowable to the estate or trust
			 under section 1203.
				(3)Paragraph (3) of
			 section 643(a) of such Code is amended by striking the last sentence and
			 inserting the following: The exclusion under section 1202 and the
			 deduction under section 1203 shall not be taken into account.
				(4)Subparagraph (C)
			 of section 643(a)(6) of such Code is amended to read as follows:
					
						(C)Paragraph (3) shall not apply to a foreign
				trust. In the case of such a trust—
							(i)there shall be
				included gains from the sale or exchange of capital assets, reduced by losses
				from such sales or exchanges to the extent such losses do not exceed gains from
				such sales or exchanges, and
							(ii)the deduction
				under section 1203 shall not be taken into
				account.
							.
				(5)Paragraph (4) of
			 section 691(c) of such Code is amended by inserting 1203, after
			 1202,.
				(6)Paragraph (2) of
			 section 871(a) of such Code is amended by inserting or 1203
			 after section 1202.
				(7)The table of
			 sections for part I of subchapter P of chapter 1 of such Code is amended by
			 adding at the end the following new item:
					
						
							Sec. 1203. Deduction for qualified timber
				gain.
						
						.
				(g)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years ending after the date of the enactment of this Act.
				(2)Taxable years
			 which include date of enactmentIn the case of any taxable year
			 which includes the date of the enactment of this Act, for purposes of the
			 Internal Revenue Code of 1986, the taxpayer’s qualified timber gain shall not
			 exceed the excess that would be described in section 1203(b) of such Code, as
			 added by this section, if only dispositions of timber after such date were
			 taken into account.
				
